Citation Nr: 9932803	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a January 1996 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran has submitted a well-grounded claim for 
entitlement to a permanent and total disability rating for 
pension purposes, and the evidence is sufficient to equitably 
decide this appeal.

2.  The veteran is evaluated at 30 percent for chronic 
obstructive pulmonary disease (COPD); he is evaluated at 20 
percent for post injury lumbar spine with decreased range of 
motion; he is evaluated at 20 percent for right forearm 
laceration with nerve injury; and he is evaluated at 10 
percent for right knee injury; and noncompensable evaluations 
are in effect for laceration above left eye; tinea cruris, 
tinea pedis and tinea corporis; and, anxiety with psycho-
physiological gastrointestinal reaction.  These disabilities 
are collectively evaluated at 60 percent.

3.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from substantially gainful employment.

4.  The veteran, who is 48 years old, was last employed as a 
steel and iron worker, and also has some experience as an air 
conditioning and refrigerator repairman; he has a high school 
equivalency degree and has completed two years of college.

5.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.



CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.341(b), 3.342, 4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
"well-grounded" claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Id.  The Board 
finds that the veteran has presented a claim that is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to his claim.  
The Board is also satisfied that the VA has fulfilled the 
duty to assist him in the development of his claim and that 
the evidence is sufficient to equitably decide his appeal.

Applicable Laws and Regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  First, by utilizing the VA Schedule 
For Rating Disabilities (rating schedule), a veteran may 
establish the presence of a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  That permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 4.15 
(1999).  Each disability must be rated and combined under the 
appropriate Diagnostic Code (DC) to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  The rating is based primarily upon the 
average impairment in earning capacity, that is, upon the 
economic or industrial handicap which must be overcome and 
not from the individual success in overcoming it.  Id.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental defects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the veteran is 
considered permanently and totally disabled under these 
criteria, he may be awarded a 100 percent schedular 
evaluation for pension purposes if he is unemployable.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

Ratings Based on Schedular Criteria

The veteran's diagnosed disabilities include COPD, currently 
evaluated at 10 percent (increased to 30 percent, discussed 
below); post injury lumbar spine with decreased range of 
motion, evaluated at 20 percent; right forearm laceration 
with nerve injury, currently evaluated at 10 percent 
(increased to 20 percent, discussed below); noncompensable 
right knee injury (increased to 10 percent, discussed below); 
and, laceration above the left eye, tinea cruris, tinea pedis 
and tinea corporis, anxiety with psycho-physiological 
gastrointestinal reaction, each evaluated as noncompensable. 

It should be noted that pension is not payable for disability 
resulting from willful misconduct.  38 U.S.C.A. § 1521(a) 
(West 1991).  Disability proximately caused by substance 
abuse will be considered the result of willful misconduct.  
See 38 C.F.R. § 3.301(c)(2) (1999).  Accordingly, since 
pension is not payable for impairment caused by the veteran's 
substance abuse, disability attributed to the veteran's drug 
or alcohol dependence is not evaluated for purposes of 
determining the extent or severity of the veteran's current 
disabilities.

1. Low back disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding when veteran rated 
under code contemplating limitation of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 must be considered; additional range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination must be noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

In this case, a medical certificate dated in March 1981 
indicates that the veteran had been involved in an automobile 
accident and had injured his spine.  A medical certificate 
dated in April 1981 reflects that the veteran complained of 
lumbosacral pain with a burning sensation radiating down both 
of his thighs at that time, but the examiner did not make a 
diagnosis.

The veteran spent three days at a VA hospital in June 1987 
after he was hit in the right low back area during an 
altercation with police.  The examiner noted there was 
tenderness in his right lumbosacral area, but no focal 
neurological deficit.  The examiner found no evidence of 
recent fracture of the lumbar vertebral bodies or of their 
processes.  The veteran's intervertebral disc spaces were 
satisfactorily preserved.  The examiner saw bilateral 
spondylolysis of the fifth lumbar vertebra without 
demonstrable spondylolisthesis.  Orthopedic consultation did 
not reveal any significant abnormalities and the examiner 
stated he believed that time would take care of the veteran's 
pain.  

The veteran presented himself in May 1991 to a VA hospital 
with complaints of low back pain.  There was no limitation of 
motion when the veteran's attention was diverted.  However, 
the examiner diagnosed chronic low back pain.

On a June 1991 medical certificate, the examiner indicated 
that the veteran walked with a stooped posture and had 
limited range of motion.  A medical certificate dated in 
October 1991 indicates that the veteran was diagnosed with 
chronic back pain, etiology undetermined.

Records from the Oklahoma Department of Corrections dated in 
April 1990 reflect that the veteran complained of low back 
pain, particularly in the right lower lumbar area and the 
right buttock, radiating into the right posterior leg.  
However, the examiner observed that the veteran's back was 
symmetrical with full range of motion.  Progress notes dated 
in November 1990 show that the veteran had flattening of the 
lumbar curve and chronic back pain.

At a VA examination in November 1995, the veteran's 
lumbosacral range of motion was forward flexion of 40 
degrees, backward extension was 30 degrees, left and right 
lateral flexion was 30 degrees, and rotation to the left and 
right was 35 degrees.  The veteran had moderate pain on 
motion.  At an August 1997 VA examination, the veteran had 
normal posture of the lumbar spine.  His forward flexion was 
to 80 degrees, his side tilt left and right was 25 degrees, 
his extension was 20 degrees and rotation was 20 degrees 
bilaterally.  He had no paraspinous spasm and a straight leg 
raise was negative.  He had some point tenderness along the 
paraspinous musculature on the right side in the lumbosacral 
area which radiated into the right hip and right sciatic 
notch area.

A 20 percent evaluation is currently in effect for the 
veteran's low back disability pursuant to 38 C.F.R. § 4.71a.  
DC 5293 provides a 20 percent evaluation for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation for severe intervertebral disc syndrome 
requires recurring attacks with intermittent relief.  A 60 
percent evaluation for pronounced intervertebral disc 
syndrome requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The 60 percent evaluation is the 
maximum allowable.

Although the examiner in August 1997 diagnosed lumbar disc 
disease, he did not report that the veteran suffered from 
recurrent attacks.  As stated above, recurrent attacks with 
intermittent relief are required for a 40 percent evaluation.  
In fact, no competent medical evidence associated with the 
claims folder reflects that the veteran suffers from 
recurrent attacks.  Thus, the Board finds that an evaluation 
in excess of 20 percent for the veteran's low back disability 
is not warranted pursuant to DC 5293.

Alternatively, the veteran may be rated under DC 5292, 
governing limitation of motion of the lumbar spine.  A 20 
percent evaluation requires moderate limitation and a 40 
percent evaluation requires severe limitation.  A 40 percent 
evaluation is the maximum allowable under DC 5292.

The most recent clinical evidence, dated in August 1997, 
shows that the veteran's forward flexion was to 80 degrees, a 
40 degree improvement since November 1995.  His bilateral 
rotation had decreased from 35 degrees to 20 degrees during 
that time, and his extension had decreased from 30 to 20 
degrees.  As noted above, April 1990 records show that the 
veteran had full range of motion.  However, the veteran 
complained of moderate pain on motion in November 1995.  The 
VA examination in December 1997 demonstrated that the veteran 
had some limitation of motion, but as noted above, the 
functional loss was described as mild to moderate.  

No competent medical evidence indicates that the veteran at 
any time has had severe limitation of motion of the lumbar 
spine to warrant an evaluation of 40 percent.  Because the 
limitation is not severe, the Board also finds that a 20 
percent rating for moderate limitation appropriately reflects 
the veteran's functional loss under DC 5292.

The Board will also analyze the veteran's symptomatology 
under DC 5295, governing evaluations for lumbosacral strains.  
DC 5295 provides a 20 percent rating for muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in standing position.  A 40 percent rating requires 
severe symptomatology, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The 40 percent 
evaluation is the maximum allowable under DC 5295.  The 40 
percent evaluation is the maximum allowable under DC 5295.

As noted above, the examiner in August 1997 diagnosed chronic 
lumbosacral strain without radiculopathy, although the 
examiner did not indicate the severity of the lumbosacral 
strain.  The veteran's current flexion of 80 degrees is not 
consistent with a marked limitation of forward bending 
envisioned by DC 5295 for a 40 percent evaluation.  The 
medical evidence shows that the veteran's back is 
symmetrical, whereas a 40 percent evaluation requires listing 
of the whole spine to the opposite side.  Considering these 
findings, the Board concludes that an evaluation of 20 
percent appropriately reflects the veteran's symptoms under 
both DC 5293 and DC 5295.

In reaching these conclusions, the Board observes that there 
is no objective evidence of weakened movement, excess 
fatigability with use, or incoordination of the low back 
which would indicate additional functional loss due to pain.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered as mandated by DeLuca, supra; however, in light of 
the veteran's symptomatology presented during various VA and 
prison examinations, the Board finds that the preponderance 
of evidence is against an evaluation in excess of 20 percent 
for back disability.

2. COPD

The Board notes that the RO evaluated COPD under 38 C.F.R. § 
4.97, DC 6603 (1996).  Although that diagnostic code pertains 
to pulmonary emphysema, COPD may be rated analogously.  See 
38 C.F.R. § 4.20.

The Board notes that during the pendency of this appeal, the 
criteria applicable to respiratory disorders were amended 
effective as of October 7, 1996.  See 61 Fed. Reg. 46720-
46731 (Sept. 5, 1996).  Under the amended Schedule, the Code 
of Federal Regulations (Code) now provides a DC specific to 
COPD.  DC 6604 provides identical criteria to those set out 
under the revised 38 C.F.R. § 4.97, DC 6603 (1999).

Under the criteria of DC 6603 in effect prior to the 
revision, a 10 percent evaluation required mild pulmonary 
emphysema, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation was warranted for moderate 
pulmonary emphysema, with moderate dyspnea occurring after 
climbing one flight of steps or walking more than on block on 
level surface, and pulmonary function tests consistent with 
findings of moderate emphysema.  A 60 percent rating was 
warranted for severe pulmonary emphysema with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent rating was 
warranted for pronounced pulmonary emphysema manifested by 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; severity of 
emphysema confirmed by chest x-rays and pulmonary function 
tests.

Under the criteria of DC 6603 as revised, or under DC 6604, a 
10 percent rating is warranted for COPD manifested by forced 
expiratory volume in one second (FEV-1) of 71- to 80- percent 
predicted, or the ration of  FEV-1 to forced vital capacity 
(FEV-1/FVC) of 71 to 80 percent, or diffusion capacity of the 
lung for carbon monoxide by the single breath method (DLCO 
(SB)) 66- to 80- percent predicted.  A 30 percent rating is 
warranted for COPD manifested by FEV-1 of 56- to 70-percent 
predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted. A 60 percent rating is warranted 
for COPD manifested by FEV-1 of 40- to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55- percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  See 61 Fed. 
Reg. 46,720-731 (September 5, 1996); 38 C.F.R. § 4.97, DC 
6604.  Post-bronchodilator readings are used in applying the 
rating criteria.

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991).  However, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase . . . shall not be earlier than the effective date 
of the Act or administrative issue."  38 U.S.C.A. § 5110(g); 
Rhodan v. West, 12 Vet.App. 55, 57 (1998).  

During a VA examination in November 1995, the examiner 
reported the veteran had scattered light crackles and 
wheezes, but that there was no active malignancy, and he 
diagnosed the veteran with COPD.  A pulmonary study done at 
that time showed moderate obstructive lung defect.  

During an August 1997 VA examination, the veteran related 
that he walked three miles in the morning and a mile and a 
half in the evening in an effort to try to build up his lung 
capacity, and he was able to walk this amount on a level 
surface without problem.  However, he noted that if he walked 
one flight of stairs, he would have shortness of breath to 
the point he would have to stop, and if he ran or walked 
briskly the distance mentioned above, he would have shortness 
of breath.  The examiner diagnosed him with COPD.  

The RO assigned an evaluation of 30 percent for the veteran's 
COPD by January 1996 rating decision.  A September 1997 
Statement of the Case reduced the evaluation to 10 percent.

Under the criteria before the regulation change, the Board 
finds that an evaluation of 30 percent is warranted.  The 
veteran has noticed shortness of breath with exertion, 
wheezing and coughing on a daily basis, and, if he walks up 
one flight of stairs, he would have shortness of breath to 
the point that he had to stop before continuing.  Moreover, 
the clinical findings associated with the May 1997 pulmonary 
test reflect that the veteran has dyspnea walking more than 
100 yards at that time.  Thus, the Board finds a 30 percent 
evaluation is warranted for the period as of October 7, 1996.

The Board finds that this symptomatology does not warrant an 
evaluation in excess of 30 percent.  As noted above, a 60 
percent rating for severe emphysema requires exertional 
dyspnea sufficient to prevent climbing one flight of stairs 
or walking one block without stopping.  As the veteran has 
stated he is able to walk up to four and a half miles daily 
on a flat surface, a 60 percent evaluation is not warranted.

Under the regulations in effect as of October 7, 1996, the 
Board finds that a 10 percent evaluation is warranted.  A 
pulmonary test in May 1997 reflects that the veteran's FEV-1 
was 82 percent predicted and his FVC was 145 percent 
predicted.  During a pulmonary test in November 1995, the 
veteran's FEV-1 was 77 percent predicted and his FVC was 111.  
The examiner noted moderate obstructive lung defect.  The 
Board observes that the veteran's symptomatology has shown 
improvement between November 1995 and May 1997.  The Board 
finds that a 10 percent evaluation, and no more, is warranted 
under the regulations as of October 7, 1996.  However, as 
noted above, the Board will apply the version of the 
regulation most favorable to the veteran.  Thus, the Board 
concludes that a 30 percent evaluation is warranted for COPD 
at this time.

3. Right forearm laceration with nerve injury

The Board notes that the RO evaluated the veteran's right 
forearm laceration with nerve injury at 10 percent under DC 
8513.  DC 8513 provides for mild, moderate, and severe 
incomplete paralysis of all radial groups at evaluations of 
20, 40, and 70 percent, respectively. 

The veteran suffered a laceration to his right forearm in 
December 1991 from a broken window.  Dr. Samie Yar, M.D., 
sutured the wound and noted that the veteran could dorsiflex 
his fingers and open his claw fingers well and move his 
wrist.  He did not have a wrist drop, and there was no major 
injury to the radial nerve.  The veteran was also treated at 
a VA hospital in December 1991, and he had numbness and nerve 
damage of the right thumb and index finger since the injury.  
No competent medical evidence reflects that the veteran's 
right forearm laceration has worsened since it was originally 
treated in December 1991.

The Board finds that a 20 percent evaluation under DC 8513 is 
warranted for the symptomatology reflected in the record.  As 
noted above, the veteran could open his claw fingers well, 
dorsiflex his hand, and he did not have wrist drop.  This 
symptomatology, while consistent with a 20 percent 
evaluation, does not, however, reflect a 40 percent 
evaluation for moderate paralysis.  Records subsequent to the 
original operation, including several extensive VA 
examinations, did not reflect paralysis in the veteran's 
hand.

Because the record reflects that the veteran suffered damage 
to his radial nerve in December 1991, the Board will also 
take into account DC 8514.  Under DC 8514, mild incomplete 
paralysis of the musculospiral nerve (radial nerve) warrants 
an evaluation of 20 percent.  Moderate or severe incomplete 
paralysis of the radial nerve warrants an evaluation of 30 
percent or 50 percent.  A 70 percent evaluation requires 
complete paralysis of the radial nerve, including drop of the 
hand and fingers, wrist and fingers perpetually flexed, thumb 
adducted falling within the line of the outer border of the 
index finger, and inability to extend the hand at the wrist, 
with extended proximal phalanges of fingers, extended thumb, 
or inability to make lateral movement of the wrist; and 
supination of the hand, extended, with the loss of synergic 
motion of extensors impairing the hand grip seriously.

According to Dr. Yar's medical report, the veteran did not 
have major injury to the radial nerve.  Dr. Yar's opinion, in 
conjunction with the veteran's ability to dorsiflex his 
fingers, open his claw fingers well, and move his wrist, 
reflects that an evaluation of 20 percent is warranted.  
However, because the injury to the veteran's radial nerve 
does not affect the wrist or thumb, the Board finds that the 
injury is not moderate, and the Board finds an evaluation in 
excess of 20 percent is not warranted under this DC. 

4. Right knee injury

The August 1997 VA examination report reflects that the 
veteran injured his right knee in an automobile accident.  He 
did not have surgery on his knee at the time of the accident.  
However, the veteran complained of a constant ache in the 
right knee, although he denied a history of swelling.  The 
veteran did not require an assistive device to walk.  On 
examination of the joints, the right knee showed normal size 
and appearance with full range of motion without joint 
effusion, crepitation or ligamentous instability.  Lachman 
and McMurray tests were negative.

A VA examination in August 1997 revealed that the veteran's 
symptoms were consistent with chondromalacia, and there were 
radiologic findings consistent with degenerative joint 
disease.  September 1997 VA examination revealed that the 
right knee had a rounded calcification which appeared 
superior to the patella in the quadriceps tendon.  There was 
also a small calcification or spur in the quadriceps tendon 
of the anterior patella.  The remainder of the bony 
structures of the right knee were intact.

Under DC 5257, slight, moderate, and severe recurrent 
subluxations or lateral instabilities are evaluated at 10, 
20, and 30 percent, respectively.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
DC, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  A noncompensable evaluation is currently 
in effect for the veteran's right knee injury, pursuant to 
38 C.F.R. § 4.71a, DC 5257 and 38 C.F.R. § 4.31.

The Board finds that the veteran does not have slight 
recurrent subluxations or lateral instabilities.  Although 
the veteran complained of a constant ache of the right knee 
in August 1997, on physical examination of the joints the 
veteran's knee had full range of motion without joint 
effusion, crepitation.  In fact, the examiner specifically 
stated that the veteran did not have ligamentous instability.  
Moreover, the examiner in September 1997 did not report 
recurrent subluxations or lateral instabilities.  Because the 
evidence does not indicate that the veteran has slight 
recurrent subluxations or lateral instabilities, the Board 
concludes that the veteran is not entitled to a compensable 
disability evaluation for right knee injury.

The Board also has considered whether the veteran may be 
separately evaluated for instability and for arthritis.  See 
VAOPGCPREC 23-97 (July 1, 1997) (holding that assigning one 
rating for arthritis under Diagnostic Code 5003 and one 
rating for instability under Diagnostic Code 5257 does not 
violate the rule against pyramiding).  The Board notes that 
there is recent VA radiologic evidence of arthritis of the 
right knee.  Thus, the Board finds that a 10 percent 
evaluation for purposes of this pension determination is 
appropriate.

5. Laceration above left eye

The veteran also suffered a laceration above his left eye 
during the March 1981 automobile accident.  Disability due to 
this scar is currently evaluated at zero percent under DC 
7805.  DC 7805 directs that the scar should be evaluated on 
limitation of function of part affected.  Under DC 7800, 
disfiguring scars of the head, face, or neck (slight) is 
evaluated at zero percent.  Moderate, disfiguring scars 
warrant a 10 percent evaluation.  Severe scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, warrant a 30 percent evaluation.  Complete or 
exceptionally repugnant deformity of one side of face or a 
marked or repugnant bilateral disfigurement warrants a 50 
percent evaluation.

The medical certificate made contemporaneously with the 
accident in March 1981 reflects that the veteran sustained a 
cut lateral to the right eye.  The laceration was closed with 
two sutures. 

The medical evidence after March 1980 is devoid of any 
evidence that the veteran sought treatment for a right eye 
laceration.  There is no reported complaint of pain or 
tenderness of the laceration.  There is no notation 
indicating that there is any residual disfigurement due to 
the scar.

The Board concludes that the evidence is consistent with a 
zero percent evaluation for a slight disfiguring scar of the 
head, face, or neck.  The record does not contain competent 
medical evidence that the veteran's scar is moderately 
disfiguring.  Thus, a zero percent evaluation is appropriate 
for the laceration above the right eye under DC 7800.

Alternatively, the veteran may be evaluated under DC 7804, 
which provides that scars, superficial, tender, and painful 
on objective demonstration warrant a 10 percent evaluation.  
The Board observes that the veteran has not made an objective 
demonstration that the laceration above his left eye is 
tender and painful on objective demonstration.  Thus, the 
Board concludes that a 10 percent evaluation is not warranted 
under DC 7804.

6. Tinea cruris, tinea pedis and tinea corporis

The veteran was diagnosed with tinea pedis and tinea cruris 
in August 1989.  He was diagnosed with tinea corporis in 
October 1991.  During a November 1995 VA examination, the 
veteran reported a history of rashes, which he described as 
dry scaly lesions on his trunk occurring in winter.  He 
denied any other subjective complaints, and the examiner did 
not see evidence of any skin lesions at the time of the 
examination.  

On VA examination conducted in September 1997, he reported 
that he had begun having ringworm-like eruptions on the 
trunk, arms, and legs.  He stated that it caused mild itching 
when it was active.  The examiner did not see clear cut 
lesions at the time of the examination, but he said the 
history was consistent with nummular eczema-like problems.

The veteran currently has a noncompensable evaluation under 
DC 7806, which provides a zero percent evaluation for eczema 
with slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent evaluation 
is warranted for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  

The Board observes that VA examiners in November 1995 and 
September 1997 did not find any skin lesions at the time of 
those examinations.  However, the veteran described in 
November 1995 dry scaly lesions on his trunk in winter, and 
he reported mild itching when the tinea was active.  As noted 
above, the veteran denied all other subjective complaints.  
He described in September 1997 the onset of ringworm-like 
eruptions on his body.  Again, the examiner did not see 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  As such, the Board 
concludes that the clear preponderance of the evidence is 
against a compensable evaluation.

7.  Anxiety with psycho-physiological gastrointestinal 
reaction

During an August 1997 VA examination, the veteran stated that 
he had not seen a psychiatrist or psychologist for his 
condition.  The examiner stated that the veteran was polite, 
pleasant and cooperative during the interview.  The veteran's 
thought production and continuity were good, his speech was 
goal directed, and he was alert and oriented to time, person, 
and place.  The veteran's remote and recent memory were 
intact, although his immediate memory was decreased, as he 
remembered one out of three objects after three minutes.  His 
relationship to reality was good, and the examiner did not 
note a thought disorder.  The veteran was not suicidal or 
homicidal, and he stated that his mood was good.  The 
examiner indicated the veteran's affect was euthymic and his 
sleep was stable, although his appetite was decreased.  The 
examiner opined that the veteran did not meet the criteria 
for an anxiety disorder because he did not have an anxious 
mood.  Other evidence associated with the claims folder does 
not address the veteran's anxiety with psycho-physiological 
gastrointestinal reaction.

DC 9400 provides a zero percent evaluation for a mental 
condition which has been formally diagnosed, but the symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A rating of 10 percent is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or if 
symptoms are controlled by continuous medication.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  

The RO has conceded that the veteran has anxiety with psycho-
physiological gastrointestinal reaction at a noncompensable 
evaluation.  The RO evaluated him with noncompensable anxiety 
with psychophysiological gastrointestinal reaction in July 
1981, but it did not provide a rationale for the evaluation.  
Evidence associated with the claims folder before and after 
July 1981 does not address whether the veteran has anxiety, 
except for the August 1997 VA examination.  

The examiner in August 1997 specifically indicated that the 
veteran does not have anxiety.  The Board concludes that an 
evaluation in excess of zero percent for anxiety with psycho-
physiological gastrointestinal reaction is not warranted.

Discussion

The new ratings in effect for the veteran's disabilities 
result in a 60 percent combined disability evaluation in 
accordance with the provisions of 38 C.F.R. § 4.25.  This 60 
percent rating represents the average wage-earning impairment 
caused by the veteran's disabilities.

Regarding the veteran's noncompensable drug dependency and 
alcohol abuse, permanent total disability ratings for pension 
purposes are not authorized for disabling conditions the 
result of the veteran's own willful misconduct whether or not 
they are service connected.  Thus, as discussed, supra, the 
Board will disregard the veteran's drug dependency and 
alcohol abuse for the purposes of this discussion.

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for an average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a); 
38 C.F.R. § 4.15.  In this case, none of the veteran's 
disabilities constitutes a permanent total disability.  
Moreover, a permanent and total disability rating is not 
warranted under applicable schedular criteria.  At this 
point, his disabilities are not representative of total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.  In 
particular, the veteran does not have any single disability 
which is 40 percent disabling, nor does the combination of 
disabilities result in a 70 percent evaluation.  Rather, the 
combined effect of the veteran's disabilities is 
appropriately designated as 60 percent disabling.

Entitlement to a Total Rating Based on Extra-Schedular 
Criteria

As the veteran's disabilities collectively do not meet the 
percentage requirements of 38 C.F.R. § 4.16, the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 48 years old, and 
has an eleventh grade education and a high school equivalency 
degree.  Moreover, the record reflects that he may have the 
equivalent of two years of college education.  The veteran 
reported on an October 1995 Net Worth and Employment 
statement that he was last employed as a steel and iron 
worker for four to six months, although he did not specify 
the dates.  He also has some experience as an air 
conditioning and refrigerator repairman.  The veteran is 
currently incarcerated for drug dealing.

He has submitted an October 1997 letter from a prison medical 
doctor to a prison unit manager stating, "Please place [the 
veteran] on "medically unassigned" effective today."  The 
veteran has also submitted a letter from the same doctor 
stating, "Due to medical reasons, (chronic back and lung 
problems along with arthritis), [the veteran] is unable to 
work.  Please place him on medically unassigned effective 10-
20-97."  Neither correspondence elaborates on whether the 
prison doctor examined the veteran in connection with these 
orders.

The Board finds that the August 1997 VA examination is more 
probative of the veteran's condition because it is a 
significantly more thorough examination.  The August 1997 
examination report includes medical, educational, social, 
psychiatric, and legal histories.  It also includes a 
physical examination of the veteran's vital signs, 
extremities, joints, spine, neurological, respiratory, and 
cardiovascular systems.  The August 1997 examination provided 
diagnoses of all the veteran's conditions, and separate tests 
were conducted for the veteran's skin disorder, anxiety, 
joints, and pulmonary system.  The Board also notes that the 
August 1997 VA examination was virtually contemporaneous with 
the October 1997 and November 1997 correspondence from the 
prison doctor, who did not indicate whether he had examined 
the veteran in conjunction with his opinion that the veteran 
could not work.  Moreover, the October 1997 and November 1997 
correspondence do not indicate whether the veteran's 
disabilities are permanent, as required for entitlement to a 
permanent and total disability evaluation for pension 
purposes.  Additionally, the Board notes that the 
determination that the veteran was unable to perform work 
duties in the correctional facility is not equivalent to a 
determination that the veteran's disabilities precluded from 
all forms of gainful employment consistent with his education 
and experience.

The Board further notes that the veteran indicated in an 
October 1997 statement that he has arthritis in his joints 
that is preventing him from working.  However, the veteran's 
joints were specifically examined in August 1997, and, 
although some degenerative joint disease was present in the 
right knee, there was full range of motion without joint 
effusion, crepitation or ligamentous instability.  There was 
no medical evidence of generalized degenerative joint 
disease.

The veteran contends that his disabilities collectively 
inhibit his ability to maintain work.  Although apparently 
the veteran has not held gainful employment within the last 
ten years, it appears from the record that this unemployment 
is due to various periods of incarceration, rather than 
disability.  His limitations, as demonstrated from the 
record, are not shown to preclude the veteran from engaging 
in all types of employment.  The record contains no medical 
finding that the veteran is permanently unemployable, as the 
October 1997 and November 1997 correspondence did not 
adequately explain the reasons for the opinion or offer the 
opinion that the veteran is permanently unable to sustain 
gainful employment.  In particular, the evidence does not 
reflect that the veteran has required frequent medical 
treatment or hospitalization (or the equivalent) while 
incarcerated.  

Upon consideration of the combined effect of the veteran's 
disabilities, as well as his age, education and occupational 
history, the preponderance of the evidence is against a 
finding that the veteran is permanently and totally disabled.  
Thus, an allowance of pension benefits based on extra-
schedular criteria is not warranted.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim, he is not entitled to the benefit of the doubt in the 
resolution of his claim.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.


ORDER

Entitlement to a permanent and total disability evaluation 
for pension purposes is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

